Citation Nr: 1427441	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-41 960	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut 


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left ankle disorder, to include a torn ligament.

3.  Entitlement to a rating in excess of 10 percent for mechanical cervical pain with range of motion deficits.

4.  Entitlement to a rating in excess of 10 percent for mechanical lumbar pain with range of motion deficits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 1987 and from September 2004 to October 2005.  He also served from November 1998 to November 2009 as a member of the Connecticut Army National Guard, to include additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals  (Board) arose from an April 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, denied service connection for a left ankle torn ligament and declined to reopen a claim for service connection for bilateral tarsal tunnel syndrome of the ankles and feet, as well as from an April 2010 rating decision in which the RO denied the Veteran's claims for ratings in excess of 10 percent for mechanical cervical pain with range of motion deficits and mechanical lumbar pain with range of motion deficits.  The case was remanded in July 2012 for additional development and now returns for further appellate review.

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In February 2011, he testified during a Board hearing that was held before an Acting Veterans Law Judge (AVLJ).  Transcripts of both hearings are of record.  In February 2012, the Veteran was notified that that the AVLJ who conducted the February 2011 hearing was no longer employed by the Board.  Hence, he was offered the opportunity for a hearing before a current VLJ who would participate in the decision in his appeal, in accordance with 38 C.F.R. 
§§ 20.707 and 20.717 (2013).  In a March 2012 reply, however, the Veteran declined a new hearing.

The Board notes that the Veteran was previously represented by the Connecticut Department of Veterans Affairs; however, such VA Form 21-22 electing such Veterans Service Organization (VSO) indicates that power of attorney was revoked by the Veteran's January 2013 selection of Disabled American Veterans as his new power of attorney.  Therefore, this representation is acknowledged by the Board and noted on the title page of this decision.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through July 2012.  Significantly, these records were considered by the agency of original jurisdiction (AOJ) in the April 2013 supplemental statement of the case.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In final decision dated and issued in October 2008, the RO denied the Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet.

2.  Evidence added to the record since the final October 2008 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet. 

3.  For the entire appeal period, the Veteran's mechanical cervical pain with range of motion deficits does not result in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.

4.  For the entire appeal period, the Veteran's mechanical lumbar pain with range of motion deficits does not result forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet..  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a rating in excess of 10 percent for mechanical cervical pain with range of motion deficits are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a rating in excess of 10 percent for mechanical lumbar pain with range of motion deficits are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet is deferred pending additional development consistent with the VCAA.

Relevant to the increased rating claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board notes, as a result of the July 2012 remand, the AOJ attempted to obtain the Veteran's service treatment and personnel records from his period of Connecticut National Guard service November 1998 through November 2009.  While his personnel records pertaining to such service were obtained, the AOJ determined that his service treatment records from the National Guard were unavailable.  Specifically, in  March 2013 Memorandum, the AOJ determined that all procedures to obtain such service treatment records had been followed and documented the specific actions taken.  Further, the AOJ found that all efforts to obtain the needed information have been exhausted and further attempts would be futile.  As such, the AOJ concluded that such records were unavailable.  The Veteran was advised in a March 2013 letter that the AOJ had attempted to obtain his service treatment records from the Records Management Center and the Connecticut National Guard, but such were unavailable.  He was requested to send such records if they were in his possession; however, he has not done so.  Therefore, the Board finds that VA satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was also afforded a VA examination in April 2010 in conjunction with the increased rating claims on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected cervical and lumbar spine disabilities as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  While such examination was conducted over four years ago, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of the Veteran's cervical and lumbar spine disabilities since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that such disabilities have increased in severity since the April 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran was provided an opportunity to set forth his contentions during the August 2010 and February 2011 hearings before a DRO and an AVLJ, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the August 2010 DRO hearing, the issues were noted and testimony regarding the nature and severity of the symptoms associated with the Veteran's cervical and lumbar spine disabilities.  Information regarding any potentially outstanding records was obtained.  Moreover, during the Board hearing, the AVLJ enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 3.  Also, information was solicited regarding the current symptoms of his cervical and lumbar spine disabilities and whether there were any outstanding medical records available.  See T. at pgs. 8-29.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony before the AVLJ in February 2011, the Board remanded the issues in order to obtain outstanding records from the VA Medical Center in Newington, Connecticut, and the Connecticut National Guard.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and AVOJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  New and Material Evidence Claim

The Veteran submitted an original claim for service connection for bilateral tarsal tunnel syndrome of the ankles and feet in May 2007.  In connection with this claim, the RO obtained the Veteran's service treatment records as well as VA treatment records dated from December 2005 through June 2007.  Service treatment records were negative for bilateral ankle and/or foot disorders.  Significantly, the Veteran's August 2004 enlistment examination shows normal feet and lower extremities and, in an August 2004 Report of Medical History, the Veteran denied "foot trouble," "arthritis, rheumatism, or bursitis," and "bone, joint, or other deformity."  However, during the Veteran's September 2005 post-deployment examination, he reported "yes" to "numbness or tingling in hands or feet."  A July 2006 post-service VA treatment record shows complaints of burning in the feet, especially when the Veteran took a shower.  Post-service VA treatment records show a diagnosis of bilateral tarsal tunnel syndrome in February 2007.  

By rating decision dated and issued in July 2007, the RO denied service connection for bilateral tarsal tunnel syndrome of the ankles and feet, finding that, although there was a current diagnosis of bilateral tarsal tunnel syndrome, there was no nexus between this disability and the Veteran's military service.  Although the RO provided notice of the July 2007 denial along with his appellate rights, the Veteran did not appeal such decision.     

However, in June 2008, within one year of the issuance of the July 2007 rating decision, the Veteran requested to reopen his claim for service connection for tarsal tunnel syndrome.  By rating decision dated and issued in October 2008, the RO denied the Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome.  Again, the RO noted that, while there was a diagnosis of bilateral tarsal tunnel syndrome, there was no link between this disorder and the Veteran's military service.  Although the RO provided notice of the October 2008 denial along with his appellate rights, the Veteran did not enter a notice of disagreement.  Therefore, the RO's decision of October 2008 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].   

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for bilateral tarsal tunnel syndrome was received prior to the expiration of the appeal period stemming from the October 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In the instant case, additional service personnel records were received in August 2012.  While some service personnel records were dated prior to October 2008 and, thus, were in existence at the time of the prior final denial, such records are not relevant to the instant claim.  Specifically, such fail to demonstrate a nexus between the Veteran's claimed bilateral tarsal tunnel syndrome and his military service.  However, the Board acknowledges that an October 2009 Physical Evaluation Board shows that the Veteran had been diagnosed with bilateral foot pain from tarsal tunnel syndrome and noted that he reported bilateral foot pain for two years without history of specific injury.  While such is relevant to the instant claim, as it is dated in October 2009, it was not in existence at the time of the prior final denial in October 2008.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable in the instant case.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

After the issuance of the October 2008 rating decision, in December 2009, the Veteran requested to reopen his claim for service connection for bilateral tarsal tunnel syndrome.  In connection with this claim, the Veteran was afforded an RO hearing in August 2010 and a Board hearing in February 2011.  During the August 2010 RO hearing, the Veteran testified that he tore a ligament in his left ankle while stationed in Baghdad in 2005.  He also testified that his ankles and feet began to hurt during his military service due to wearing the combat gear for 12 hours per day/7 days per week.  During the February 2011 Board hearing, the Veteran testified that he injured his left ankle while in Baghdad sometime between October 2004 and October 2005.  He also testified that he received a "med board" due to his bilateral tarsal tunnel syndrome.  Subsequently, the Board obtained an October 2009 Physical Evaluation Board which shows that the Veteran had been diagnosed with bilateral foot pain from tarsal tunnel syndrome.  It was noted that the Veteran reported bilateral foot pain for two years without history of specific injury.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds that the evidence received since the October 2008 rating decision is new and material.  Specifically, the Veteran's August 2010 and February 2011 testimony wherein he reported injuring his left ankle while serving in Iraq between October 2004 and October 2005, and noticing bilateral foot pain while serving in the Army National Guard is new in that it was not of record.  Moreover, such is competent lay testimony regarding the presence of ankle and foot pain since service as well as the continuity of symptomatology with respect these complaints.  As indicated previously, such statements must be presumed credible for the purpose of determining whether new and material evidence has been received.  Justus, supra.  As such evidence, in total, provides a more complete picture of the Veteran's current disability picture with respect to his claimed disorder, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral tarsal tunnel syndrome.  On this basis, the Board finds that new and material evidence has been received to reopen the claim for service connection for bilateral tarsal tunnel syndrome of the ankles and feet. 

III. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The rating for the Veteran's cervical and lumbar spine disabilities has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (lumbosacral or cervical strain).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating, which has been assigned for both the Veteran's cervical and lumbar spine disabilities, is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Cervical Spine Disability

By way of history, service treatment records show that the Veteran began complaining of cervical spine pain as early as March 2005.  The Veteran submitted a claim for service connection for a cervical spine disorder in November 2005, immediately following his discharge from military service.  By rating decision dated in May 2006, the RO granted service connection for mechanical cervical back pain with range of motion deficits, assigning a 10 percent disability, rating effective October 23, 2005, the day after the Veteran's discharge from military service.  A subsequent July 2007 rating decision continued the 10 percent disability rating for the cervical spine.  The Veteran submitted the current claim for an increased rating for his cervical spine disorder in February 2010.  

Evidence relevant to the Veteran's cervical spine disability includes a VA examination report dated in April 2010.  The examiner noted that the last time the Veteran was seen for his cervical strain, described as wear and tear, was May 2007.  It was noted that the Veteran underwent electromyography (EMG) and nerve conduction study (NCS) in February 2007 for evaluation of neuropathy in his feet which showed moderate bilateral tarsal tunnel syndrome without evidence of generalized peripheral neuropathy or radiculopathy.  The Veteran reported that, since his May 2007 VA examination, he had been medically discharged from the National Guard due to his multiple medical conditions, including the neck and low back.  Prior to his Medical Evaluation Board (MEB) from the National Guard in October 2009, he underwent magnetic resonance imaging (MRI) of the cervical spine in October 2008.  This report showed mild cervical degenerative changes.  

With regard to his symptoms, the Veteran reported that his cervical spine symptoms and function had remained steady since the onset of pain in 2004/2005.  He stated that his neck initially began to bother him during his deployment in 2004/2005 while wearing/carrying significant weight of 80 plus pounds.  As a result of this, he reported constant pain in the neck and lower back at a 7/10 level.  His neck pain was worse with any upper body activity, i.e., pushing a lawn mower, shoveling, and playing golf.  He drove a tractor trailer for a living and the bouncing bothered him in his neck.  For treatment, he had tried physical therapy, acupuncture, E-stim, and seeing a chiropractor.  He had tried Motrin but could not take it due to his stomach.  He had tried Tylenol and was not able to take Opioid medications since he worked as a trucker.  He indicated that he just lived with the pain.

The Veteran reported that he had been employed as a trucker for 21 years.  In addition to driving the truck he also had to hook up the trailer and use a hand pallet jack to load the truck.  The pallets weighed up to 4,000 pounds.  At the end of the day, the pain was significant, at a 9/10, and he is "wiped out."  In the last year, he had only missed two days of work following riding his motorcycle.  He indicated that the symptoms had been the same for the past six years.  Since completing the physical therapy he had not returned for additional treatment for his neck.  

With regard to pain, he reported a baseline of 7/10.  Lack of endurance was described as an inability to shovel snow after 10 minutes and, while unloading a trailer, having to stop and stretch.  Following repetitive motion, his pain "gets worse" after about 10 minutes, and he has to stop.  At home, he shovels snow in short bursts.  At work, he only does a partial unload and takes a break going to the next delivery.  With regard to stiffness, he experiences this in the morning on awakening or prolonged positions.  Movement and stretching helped him to relieve the stiffness.  The pain was a constant dull aching which became sharp with activity.  The pain also radiated down the right leg.  Neck pain was sharp with activity and throbbed with rest.  The intensity was usually 7/10 becoming  9/10 with activity.  Alleviating factors included stretching and walking.  Aggravating factors included not stopping, any lifting, load bearing, and prolonged positions.  Radiation down the right leg was intermittent.  He reported flares of pain at a severity of 9/10 with activity.  These occurred once starting any activity, and became 9/10 in pain once he started to work.  The duration was "all day once it starts."  Precipitating factors included usual activity and alleviating factors included rest.  The Veteran experienced additional limitation of motion or functional impairment during the flare-up.  While at work he worked through the pain and while at home he would stop and rest.  

The Veteran denied weight loss, fevers, malaise, dizziness or visual disturbances, numbness, weakness, bladder complaints, bowel complaints, and erectile dysfunction.  He did not use an assistive device and denied orthosis.  He was able to walk about five minutes and then the pain became 9/10 and did not improve until he went to sleep.  The Veteran denied any surgeries.  With regard to activities of daily living the Veteran reported that twisting in the shower bothered him but, otherwise, he was able to perform all activities of daily living.  With regard to the effect on his usual occupation, as above the Veteran worked as a trucker.  He indicated that he moved slower and made more stops.  A 12 hour run would often take the Veteran 14 hours to perform the same job since he had to stop more often and stretch his back.  He indicated that he got paid based on his mileage.  

The Veteran denied recreational activities/driving.  Inspection of the spine, limbs, posture and gait, position of the head, curvatures of the spine, and symmetry with appearance/spinal motion were grossly normal.  

Range of motion testing of the cervical spine revealed forward flexion from 0 to 45 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 60 degrees, and right lateral rotation from 0 to 60 degrees.  There was no pain reported with range of motion testing and the Veteran's motion was not limited by pain following repetitive use.  There were no flares.  Furthermore, fatigue, weakness, or lack of endurance did not additionally limit joint function.  There was no evidence of painful motion, spasm, weakness, or tenderness.  There were also no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of cervical spine musculature appreciated.  

There was no peripheral neuropathy involvement and no incapacitating episodes in the past 12-month period.

On neurological examination, sensory functions were intact to sharp, full, and vibration.  Motor examination revealed 5/5 bilateral UE (upper extremities) and LE (lower extremities).  There was no atrophy.  With regard to reflexes, there was brisk patellar, radial, brachial, and Achilles DTRs (deep tendon reflexes).  Bilateral Lasegue's sign was negative.  Non-organic physical signs included positive Axial loading, simulated rotation, and over.  

The impression was mild cervical degenerative changes as noted above in the MRI report.  Overall, there was stable functional impairment as reported by the Veteran given his full-time occupation.  The examiner noted a subjective report of severe pain in the setting of mild stable functional impairment since the onset of symptoms in 2004/2005.  

The Veteran discussed the symptoms of his cervical spine disorder during the August 2010 DRO and February 2011 Board hearings.  Specifically, he reported pain, a history of guarding, and occasional numbness in the upper extremities.   Also of record are VA treatment records dated through July 2012.  These records show treatment for the Veteran's cervical spine disorder but are negative for range of motion findings.      

With regard to the rating for the Veteran's cervical spine disorder, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  Significantly, range of motion testing for the cervical spine during the April 2010 VA examination shows full cervical flexion to 45 degrees.  There are no other range of motion findings pertinent to the current claim on appeal.  As the Veteran's cervical flexion is greater than 30 degrees, a higher rating for the cervical spine is not warranted.  

The Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Significantly, the April 2010 VA examiner indicated that, even following repetitive range of motion testing, there was no evidence of painful motion, fatigue, impaired endurance, or weakened movements.  Similarly, the April 2010 VA examiner found that no assignment of additional degrees of functional impairment appeared warranted for the cervical spine on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination as the functional impairments appeared reflected in the measurements documented.  In other words, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in cervical spine forward flexion limited to 30 degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating for the Veteran's cervical spine disability.

In regard to Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment with regard to the cervical spine.  While the Veteran reported occasional numbness of the upper extremities during the February 2011 Board hearing, the April 2010 VA examiner determined that upper extremity muscle strength and sensory examination were normal. 

Additionally, while the Veteran reported that his cervical spine disability, at times, interfered with his regular occupation, during the April 2010 VA examination, the Veteran denied any incapacitating episodes of cervical spine pain for the past 12 months and he reported only missing two days of work during the past year following riding his motorcycle.  

Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IDS Based on Incapacitating Episodes, is not warranted.

Lumbar Spine Disability

By way of history, service treatment records show that the Veteran began complaining of lumbar spine pain as early as March 2005.  The Veteran submitted a claim for service connection for a low back disorder in November 2005, immediately following his discharge from military service.  By rating decision dated in May 2006, the RO granted service connection for mechanical lumbar back pain with range of motion deficits, assigning a 10 percent disability rating effective October 23, 2005, the day after the Veteran's discharge from military service.  A subsequent July 2007 rating decision continued the 10 percent disability rating for the lumbar spine.  The Veteran submitted the current claim for an increased rating for his lumbar spine disorder in February 2010.  

Evidence relevant to the Veteran's lumbar spine disability includes a VA examination report dated in April 2010.  The examiner noted that the last time the Veteran was seen for his lumbar strain, described as wear and tear, was May 2007.  It was noted that the Veteran underwent EMG and NCS in February 2007 for evaluation of neuropathy in his feet which showed moderate bilateral tarsal tunnel syndrome without evidence of generalized peripheral neuropathy or radiculopathy.  The Veteran reported that, since his May 2007 VA examination, he had been medically discharged from the National Guard due to his multiple medical conditions, including the neck and low back.  Prior to his Medical Evaluation Board from the National Guard in October 2009, he underwent MRI of the lumbar spine in October 2008.  This report showed mild lumbar degenerative changes with small central protrusion at L4-5.

With regard to his symptoms, the Veteran reported that his lumbar spine symptoms and function had remained steady since the onset of pain in 2004/2005.  He stated that his back initially began to bother him during his deployment in 2004/2005 while wearing/carrying significant weight of 80 plus pounds.  As a result of this, he reported constant pain in the lower back at a 7/10 level, worse with sitting or standing for 30 minutes.  After standing for 10 minutes, he experienced pain at a level of 10/10 and, if he did not sit, reported a radiating pain down the right leg.  The Veteran reported that he had a motorcycle and stated that he could only ride it for 35 miles.  The last time he exceeded this, he was unable to report to work for two days until his back improved.  For treatment, he had tried physical therapy, acupuncture, E-stim, and seeing a chiropractor.  He had tried Motrin but could not take it due to his stomach.  He had tried Tylenol and was not able to take Opioid medications since he worked as a trucker.  He indicated that he just lived with the pain.

The Veteran reported that he had been employed as a trucker for 21 years.  In addition to driving the truck he also had to hook up the trailer and use a hand pallet jack to load the truck.  The pallets weighed up to 4,000 pounds.  At the end of the day, the pain was significant, at a 9/10, and he is "wiped out."  In the last year, he had only missed two days of work following riding his motorcycle.  He indicated that the symptoms had been the same for the past six years.  Since completing the physical therapy he had not returned for additional treatment for his low back.  

With regard to pain, he reported a baseline of 7/10.  Lack of endurance was described as an inability to shovel snow after 10 minutes and, while unloading a trailer, having to stop and stretch.  Following repetitive motion, his pain "gets worse" after about 10 minutes, and he has to stop.  At home, he shovels snow in short bursts.  At work, he only does a partial unload and takes a break going to the next delivery.  With regard to stiffness, he experiences this in the morning on awakening or prolonged positions.  Movement and stretching helped him to relieve the stiffness.  The pain was a constant dull aching which became sharp with activity.  The pain also radiated down the right leg.  Neck pain was sharp with activity and throbbed with rest.  The intensity was usually 7/10 becoming  9/10 with activity.  Alleviating factors included stretching and walking.  Aggravating factors included not stopping, any lifting, load bearing, and prolonged positions.  Radiation down the right leg was intermittent.  He reported flares of pain at a severity of 9/10 with activity.  These occurred once starting any activity, and became 9/10 in pain once he started to work.  The duration was "all day once it starts."  Precipitating factors included usual activity and alleviating factors included rest.  The Veteran experienced additional limitation of motion or functional impairment during the flare-up.  While at work he worked through the pain and while at home he would stop and rest.  

The Veteran denied weight loss, fevers, malaise, dizziness or visual disturbances, numbness, weakness, bladder complaints, bowel complaints, and erectile dysfunction.  He did not use an assistive device and denied orthosis.  He was able to walk about five minutes and then the pain became 9/10 and did not improve until he went to sleep.  The Veteran denied any surgeries.  With regard to activities of daily living the Veteran reported that twisting in the shower bothered him but, otherwise, he was able to perform all activities of daily living.  With regard to the effect on his usual occupation, as above the Veteran worked as a trucker.  He indicated that he moved slower and made more stops.  A 12 hour run would often take the Veteran 14 hours to perform the same job since he had to stop more often and stretch his back.  He indicated that he got paid based on his mileage.  

The Veteran denied recreational activities/driving.  Inspection of the spine, limbs, posture and gait, position of the head, curvatures of the spine, and symmetry with appearance/spinal motion were grossly normal.  

Range of motion testing of the thoracolumbar spine revealed forward flexion from 0 to 95 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  The Veteran reported pain with extension but not with any other range of motion.  The Veteran's motion was not limited by pain following repetitive use.  There were no flare-ups.  Furthermore, fatigue, weakness, or lack of endurance did not additionally limit joint function.  There was no evidence of painful motion, spasm, weakness, or tenderness.  There were also no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  

On neurological examination, sensory functions were intact to sharp, full, and vibration.  Motor examination revealed 5/5 bilateral UE (upper extremities) and LE (lower extremities).  There was no atrophy.  With regard to reflexes, there was brisk patellar, radial, brachial, and Achilles DTRs (deep tendon reflexes).  Bilateral Lasegue's sign was negative.  Non-organic physical signs included positive Axial loading, simulated rotation, and over.

For intervertebral disc syndrome, it was noted that an MRI showed evidence of L3/4, 4/5, S1 diffuse disk bulge with neuroforaminal narrowing.  There were subjective reports of intermittent right sided radicular pain in sciatic nerve distribution.  There was no history of surgery or effects on bowel or bladder functioning.  There was also no incapacitating episodes in the past 12-month period.  

The impression was mild lumbar degenerative changes as described, with small central protrusion at L4-L5 as noted above in the MRI report.  There was also intermittent radicular pain in sciatic nerve distribution as above.  Overall, there was stable functional impairment as reported by the Veteran given his full-time occupation.  The examiner noted a subjective report of severe pain in the setting of mild stable functional impairment since the onset of symptoms in 2004/2005.  

The Veteran discussed the symptoms of his lumbar spine disorder during the August 2010 DRO and February 2011 Board hearings.  Specifically, he reported a history of occasional muscles spasms after exerting himself as well as guarding.  He also reported a history of numbness in the right leg.   Also of record are VA treatment records dated through July 2012.  These records show treatment for the Veteran's lumbar spine disorder but are negative for range of motion findings.      

With regard to the rating for the Veteran's lumbar spine disorder, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  Significantly, range of motion testing for the thoracolumbar spine during the April 2010 VA examination shows full lumbar flexion to 95 degrees.  There are no other range of motion findings pertinent to the current claim on appeal.  As the Veteran's thoracolumbar flexion is greater than 60 degrees, a higher rating for the lumbar spine is not warranted.  

The Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Significantly, the April 2010 VA examiner wrote that, even following repetitive range of motion testing, there was no evidence of painful motion, fatigue, impaired endurance, or weakened movements.  Similarly, the April 2010 VA examiner found that no assignment of additional degrees of functional impairment appeared warranted for the lumbar spine on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination as the functional impairments appeared reflected in the measurements documented.  In other words, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in thoracolumbar spine forward flexion limited to 60 degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating for the Veteran's cervical spine disability.

In regard to Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment.  As above, the April 2010 VA examination report noted that  a February 2007 EMG/NCS was negative for generalized peripheral neuropathy and radiculopathy in the lower level and the examiner wrote that the nervous system examination was essentially unremarkable.  While the diagnosis included "intermittent radicular pain in sciatic nerve distribution" there is no objective evidence of neurological impairment.

Given the noted disc protrusions of the thoracic spine, the Board also has, alternatively, considered the applicability of the Formula for Rating IVDS Based on Incapacitating Episodes.  However, during the April 2010 VA examination, he reported only missing two days of work during the past year.  As such, a higher rating under the formula for rating IVDS is not warranted.      

Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's lumbar spine disability, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IDS Based on Incapacitating Episodes, is not warranted.

Other Considerations

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected cervical and lumbar spine disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected cervical and lumbar spine disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected cervical and lumbar spine disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected cervical and lumbar spine disabilities at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical and lumbar spine disabilities with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which such are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected cervical and lumbar spine disabilities and there are no additional symptoms.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's cervical and lumbar spine disabilities.  These service-connected disorders requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 percent ratings contemplates his functional loss, to include limited range of motion, as a result of his cervical and lumbar spine symptomatology.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected lumbar spine disability at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447   (2009)), here, the evidence reflects the Veteran has been fully employed at all times pertinent to this appeal, and there is no evidence or argument even suggesting that his cervical and/or lumbar spine disabilities effectively render(s) him unemployable.  As such, a claim for a TDIU due to any disability under consideration has not reasonably been raised, and need not be addressed.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for increased ratings for his cervical and lumbar spine disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral tarsal tunnel syndrome of the ankles and feet is reopened.

A rating in excess of 10 percent for mechanical cervical pain with range of motion deficits is denied.

A rating in excess of 10 percent for mechanical lumbar pain with range of motion deficits is denied.


REMAND

Regarding the Veteran's service connection claims, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


At the outset, the Board notes that with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

As above, service treatment records are negative for left ankle and/or bilateral foot disorders.  Significantly, the Veteran's August 2004 enlistment examination shows normal feet and lower extremities and in an August 2004 report of medical history the Veteran denied "foot trouble," "arthritis, rheumatism, or bursitis," and "bone, joint, or other deformity."  However, during the Veteran's September 2005 post-deployment examination the Veteran reported "yes" to "numbness or tingling in hands or feet."  A July 2006 post-service VA treatment record shows complaints of burning in the feet, especially when the Veteran took a shower.

With regard to the left ankle issue, the Veteran contends that a current torn ligament of the left ankle is the result of an injury sustained during his active service.  Specifically, during the February 2011 Board hearing, the Veteran testified that he injured his left ankle while stationed in Baghdad, Iraq sometime between October 2004 and October 2005.  The Veteran reported that, after the injury, he continued to do his job and was not put on light duty.  He first received medical treatment for this disability after coming home.  The earliest evidence of a left ankle disorder is a February 2007 VA MRI which shows a tear of the anterior talofibular ligament of the left ankle.  

With regard to the bilateral tarsal tunnel syndrome issue, the Veteran contends that such is the result of walking, marching, and running during his periods of service, to include ACDUTRA and INACDUTRA.  As was noted in the July 2012 Board remand, in connection with May 2007 VA treatment for tarsal tunnel syndrome, the Veteran reported that he had been experiencing bilateral foot pain since his service in Iraq, and attributed his current foot disorder to walking, marching, and running during service.  The Board also notes that, during the May 2007 VA treatment for tarsal tunnel syndrome, the Veteran reported at that time that he had been in "medical hold" for National Guard service since July 2006, apparently due to his tarsal tunnel syndrome.  The earliest evidence of bilateral tarsal tunnel syndrome is a February 2007 VA X-ray.  

Pursuant to the July 2012 remand, records regarding the Veteran's "medical hold" were obtained.  Significantly, an October 2009 Physical Evaluation Board shows that the Veteran had been diagnosed with bilateral foot pain from tarsal tunnel syndrome.  It was noted that the Veteran reported bilateral foot pain for two years without history of specific injury.

As noted above, the record reflects current medical evidence of tear of the anterior talofibular ligament of the left ankle as well as bilateral tarsal tunnel syndrome as early as February 2007, approximately 15 months after the Veteran's discharge from active service and while he was still in the Army National Guard. Furthermore, the Veteran reports injuring his left ankle while serving in Iraq between October 2004 and October 2005, and also reports noticing bilateral foot pain while serving in the Army National Guard.  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.   

Additionally, the AOJ should take appropriate action to verify all of the Veteran's periods of ACDUTRA and INACDUTRA. The Board notes that the current record contains only National Guard records dated through September 2004.  However, as above, an October 2009 Physical Evaluation Board shows that the Veteran was found to be physically unfit at that time which shows that he was still a member of the National Guard through October 2009.  Pertinent to the current determination, none of the available service personnel records identifies (with any degree of certainty) the number of days the Veteran served on ACDUTRA or INACDUTRA during his 11 years in the Army National Guard.  Such information is relevant because, according to the October 2009 Physical Evaluation Board, the Veteran's bilateral foot pain began in 2007.  Thus, verifying his periods of ACDUTRA and INACDUTRA will establish whether the Veteran's tarsal tunnel syndrome had its onset during a period of service that is eligible for service connection to be granted for a disease arising at that time.   


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran's Army National Guard Unit, the State Adjutant General of Connecticut, and any other appropriate source to verify his periods of ACDUTRA and INACDUTRA. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities. 

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his left ankle disorder and bilateral tarsal tunnel syndrome of the ankles and feet.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all diagnosed disorders of the bilateral ankle and feet.  He or she should specifically indicate whether the Veteran has a tear of the anterior talofibular ligament of the left ankle and/or bilateral tarsal tunnel syndrome.

(B)  For each currently diagnosed disorder of the ankles and feet, the examiner should offer an opinion as to whether it is at least as like as not (a 50% or higher degree of probability) that such had its onset in or is otherwise related to service, to include a disease or injury incurred or aggravated during any period(s) of ACDUTRA, or injury incurred or aggravated during any period(s) of INACDUTRA. 

In rendering the requested opinion, the examiner should specifically consider and address the September 2005 post-deployment examination wherein the Veteran reported "yes" to "numbness or tingling in hands or feet"  as well as the July 2006 post-service VA treatment record showing complaints of burning in the feet, especially when the Veteran took a shower.  The examiner should also consider the Veteran's contention of injuring his left ankle sometime between October 2004 through October 2005.  A rationale must be provided for each opinion offered.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


